515 So.2d 332 (1987)
BANK ONE, COLUMBUS, N.A. and Prudential-Bache Securities, Inc., Appellants,
v.
Max HOCHSTADT and Rose Hochstadt, His Wife, Appellees.
No. 86-3081.
District Court of Appeal of Florida, Third District.
November 10, 1987.
Freshman, Freshman & Traitz and Michael D. Levine and Stacey F. Soloff, Miami, for appellants.
*333 Brad I. Schandler, Miami, for appellees.
Before HUBBART, DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
This is an appeal from a final summary judgment entered in favor of the plaintiffs Max and Rose Hochstadt in a suit sounding in negligence, conversion, and breach of warranty against the defendants Bank One, Columbus, N.A. and Prudential-Bache Securities, Inc. for paying on a check drawn by the plaintiffs which contained no endorsement.
We reverse the final summary judgment under review and remand the cause to the trial court with directions to enter a final summary judgment for the defendants herein upon a holding that (a) the check in question was, without dispute, paid by the defendant to the payee of the check, The American T-Shirt Corporation, as intended by the plaintiff drawers, and (b) the law is clear that a bank is not liable to the drawer for paying on a check, although the check contains no endorsement, where, as here, the proceeds of the check were, in fact, paid to the payee of the check as intended by the drawer. Northeast Bank of Clearwater v. Bentley, 413 So.2d 480 (Fla. 2d DCA 1982); Fulka v. Florida Commercial Banks, Inc., 371 So.2d 521 (Fla. 3d DCA 1979).
Reversed and remanded.